Citation Nr: 1704799	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

The competent and probative evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to active duty; bilateral hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  For the following reasons, the Board finds service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  As stated previously, to receive entitlement for service connection for hearing loss, the Veteran must also have experienced an-service incurrence or aggravation of a disease or injury.  38 38 C.F.R. § 3.303(a).  

Even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

The Veteran served in Vietnam from May 1968 to May 1969 as a road mechanic on convoy gun trucks and jeeps.  The Veteran was exposed to approximately eight roadside ambush/fire fights that caused pinging and ringing with short term loss of hearing in both ears; the ringing subsided after the Veteran returned to the United States. In April 1970, however, while serving in Germany, the Veteran again experienced ringing during field maneuvers and firing of the eight inch howitzers.

Throughout his time in service, the Veteran underwent two bilateral hearing tests.  In November 1967, upon entrance, the Veteran did not demonstrate any hearing loss.

In October 1970, shortly before his discharge, the Veteran scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
15
5
-5
LEFT
-5
-10
-10
-10
-10


By 2009, the pinging, ringing, and hearing loss had so worsened the Veteran sought treatment from an Ear, Nose, and Throat Doctor.

In January 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with bilateral hearing loss.  The examiner, however, opined that the Veteran's bilateral hearing loss did not stem from his time in service, as there was no evidence of significant threshold shifts in service at the time of his separation, and no evidence of hearing loss at the time the Veteran exited service.

In May 2015, the examiner offered an addendum to her January 2011 opinion in which she stated that she still believed the Veteran's bilateral hearing loss was not related to service, as the Veteran's hearing was normal when he left service; he reported no difficulty with hearing in service, as demonstrated by his Service Treatment Records, and the Veteran did not demonstrate bilateral hearing loss in his medical records until 39 years after his discharge.

The Board finds service connection for bilateral hearing loss is not warranted, as the Veteran has not demonstrated a causal relationship between the claimed in-service noise exposure and the current disability.  To arrive at this finding, the Board finds the May 2015 medical opinion highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the May 2015 medical examiner's conclusion highly probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's hearing loss is related to an event or incident in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of hearing loss that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning bilateral hearing loss, he is not competent to comment on the etiology of the hearing loss.  The competent evidence outweighs the lay reports regarding etiology.

Next, the Board finds the absence of bilateral hearing loss for VA purposes in the record until his 2009 request for hearing aids probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board acknowledges that Hensley v. Brown established that the absence of an in-service hearing disability does not preclude service connection where the Veteran establishes that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, in the situation at hand, entitlement to service connection is not precluded for the Veteran simply because he did not suffer from a hearing loss disability during service.  Rather, the weight of the evidence does not rise to equipoise that the Veteran's current hearing loss is causally related to service.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b), "requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)".

For the reasons and bases discussed above, the competent and probative evidence weighs against the conclusion that the Veteran's current bilateral sensorineural hearing loss is related his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


